 Case 2:21-cv-00234-LEW Document 1 Filed 08/16/21 Page 1 of 10                       PageID #: 1




                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE

                                                   )
 LINDA GREENE AND FRANK AURIEMMA,                  )
                                                   )
                       PLAINTIFFS,                 )
                                                   )
 V.                                                )
                                                   )          CIVIL ACTION CASE NO.
 JASON C. KNELL, CHRISTY S. KNELL, KNELL )                    2:21-cv-234-LEW
 LIVING TRUST, INDIVIDUALLY,                       )
                                                   )
 and                                               )
                                                   )
 VACASA, LLC with a principal place of business in )
 the State of Oregon                               )
                                                   )
                      DEFENDANTS.


                PLAINTIFFS’ COMPLAINT AND JURY TRIAL DEMAND

       NOW COME Plaintiffs, Linda Greene and Frank Auriemma, by and through their

attorneys, Preti Flaherty, and complains against Defendants, Jason C. Knell, Christy S. Knell,

Knell Living Trust and VACASA, LLC as follows:

                                            PARTIES

       1.      Plaintiff Linda Greene is a resident of Fairfield, County of Fairfield, State of

Connecticut.

       2.      Plaintiff Frank Auriemma is resident of Fairfield, County of Fairfield, State of

Connecticut.

       3.      Defendant Jason C. Knell is a resident of Dobbs Ferry, County of Westchester,

State of New York.

       4.      Defendant Christy S. Knell is a resident of Dobbs Ferry, County of Westchester,

State of New York.


                                                 1
                                                                                            17806661.1
 Case 2:21-cv-00234-LEW Document 1 Filed 08/16/21 Page 2 of 10                         PageID #: 2




           5.    Defendant Knell Living Trust on information and belief is a Trust established in

order to hold title to certain real estate located at 229 Long Beach Avenue, York, Maine.

           6.    Defendant, VACASA, LLC (hereinafter “VACASA”) on information and belief

is an Oregon LLC limited liability company doing business in the State of Maine and having a

principal place of business in Portland, Oregon.

                                  JURISDICTION AND VENUE

           7.    This Court has jurisdiction pursuant to 28 U.S.C. § 1332 because the matter in

controversy exceeds the sum of $75,000.00 and there is diversity of citizenship between the

parties.

           8.    Venue is proper pursuant to 28 U.S.C. § 1391 because the events complained of

occurred within the District of Maine and because Plaintiffs’ claim arises out of real estate

located at 229 Long Beach Avenue, York, Maine.

           9.    This Court has personal jurisdiction over each of the Defendants, as the Plaintiffs’

claims arise out of tortious conduct committed by the Defendants in the State of Maine.

           10.   This Court has authority to consider the remaining causes of action under its

supplemental jurisdiction to determine issues of state law, which arise out of the same

transaction, pursuant to 28 U.S.C § 1367.

           11.   There exists between the parties an actual controversy that is judiciable in nature.

                                     BACKGROUND FACTS

           12.   In June 2019, Plaintiffs rented a rental vacation property located at 229 Long

Beach Avenue, York, Maine.




                                                   2
                                                                                              17806661.1
 Case 2:21-cv-00234-LEW Document 1 Filed 08/16/21 Page 3 of 10                      PageID #: 3




       13.      The rental vacation property located at 229 Long Beach Avenue in York, Maine

was owned, operated, controlled and occupied by Defendants Jason C. Knell, Christy S. Knell

and the Knell Living Trust.

       14.      On information and belief, title to the 229 Long Beach Avenue in York, Maine

was in the Knell Living Trust.

       15.      On information and belief, Defendant Jason C. Knell and Defendant Christy S.

Knell were the sole beneficiaries of the Knell Living Trust and were the trustees of the Knell

Living Trust.

       16.      The rental vacation property located at 229 Long Beach Avenue in York, Maine

was occupied, operated and controlled by VACASA.

       17.      Defendant VACASA on information and belief was the property manager of the

property located at 229 Long Beach Avenue in York, Maine and had been hired by Defendants

Jason C. Knell, Christy S. Knell and Knell Living Trust, to manage and operate the rental

property on their behalf. .

       18.      Pursuant to the rental agreement, Plaintiffs were to occupy the rental vacation

property from June 9-12, 2019.

       19.      The vacation rental property was a two-story single family building directly

fronting the beach in York, Maine.

       20.      The vacation rental property had front steps and porch leading to the front door

which were used by occupants to enter and exit the property.

       21.      Because the subject rental vacation property was subject to professional

management provided by VACASA, Plaintiffs believed that the property was safe, properly

maintained and free of dangerous defects.



                                                 3
                                                                                            17806661.1
 Case 2:21-cv-00234-LEW Document 1 Filed 08/16/21 Page 4 of 10                         PageID #: 4




        22.    On June 10, 2019, Plaintiff, Linda Greene, went out onto the porch in front of the

building.

        23.    While Plaintiff, Linda Greene, was standing there on the porch on the front stairs

to the rental vacation home, she leaned against the railing of the porch in order to look over the

railing onto the ground.

        24.    As she leaned against the railing, the railing of the porch suddenly collapsed

causing Plaintiff, Linda Greene, to fall to the ground below and causing her to suffer personal

injuries.

        25.    As Plaintiff Linda Greene fell to the ground, she experienced great alarm, fright

and fear.

        26.    Plaintiff Linda Greene, through no fault of her own, suffered serious injuries in

falling to the ground after the railing of the porch collapsed.

        27.    As a result of this fall from the platform, Plaintiff Linda Greene suffered injuries,

damages and losses well in excess of $75,000.00 as follows: a) significant, severe and traumatic

physical injury, including but not limited to a shattered right elbow, which to date has required

two surgeries, with a fractured left patella, a fractured right iliac crest, multiple broken ribs and

injuries to other areas of her body; b) permanent scarring and permanent disfiguring; c)

permanent disability and impairment; d) past and future medical bills which must be repaid; e)

past, present and future economic damages in the form of medical expenses and other out-of-

pocket expenses; f) pain and suffering; g) inconvenience, aggravation and loss of enjoyment of

life.

        28.    As a result of Plaintiff Linda Greene’s injuries, damages and losses, Plaintiff

Frank Auriemma has suffered a loss of companionship, comfort and services of his wife.



                                                   4
                                                                                               17806661.1
 Case 2:21-cv-00234-LEW Document 1 Filed 08/16/21 Page 5 of 10                        PageID #: 5




                                        LIABILITY FACTS

         29.   The vacation rental property with its front porch and steps was owned, operated,

occupied and controlled by Defendants Jason C. Knell, Christy S. Knell and the Knell Living

Trust.

         30.   On information and belief, the vacation rental property located at 229 Long Beach

Avenue in York, Maine was subject to professional management provided by Defendant

VACASA which obligated Defendant VACASA to repair and maintain the subject vacation

rental property in good condition, pursuant to a written contract between the VACASA and the

Defendants, Jason C. Knell, Christy S. Knell and the Knell Living Trust.

         31.   The subject vacation rental property contained a dangerous condition in that the

railing on the porch to the front stairs to the property was not properly constructed, contained

defects, had been improperly repaired and did not comply with applicable building codes.

         32.   On information and belief, Defendants were on notice of the dangerous and

defective condition of the railing to the deck of the front stairs to the building.

         33.   On information and belief, Defendants had made attempts to repair the railing to

the porch of the front stairs to the building prior to June 10, 2019.

         34.   On June 10, 2019, while Plaintiff Linda Greene was leaning against the railing of

the deck to the front stairs of the building, the railing suddenly, and without warning, collapsed,

throwing Plaintiff Linda Greene violently to the ground resulting in severe and permanent bodily

injuries.

         35.   Defendants knew or should have known that the railing on the front porch to the

subject property was unsafe as designed and built and not in compliance with applicable building

codes.



                                                   5
                                                                                            17806661.1
 Case 2:21-cv-00234-LEW Document 1 Filed 08/16/21 Page 6 of 10                     PageID #: 6




                            COUNT I
  NEGLIGENCE AGAINST DEFENDANTS JASON C. KNELL, CHRISTY S. KNELL
                  AND THE KNELL LIVING TRUST

       36.     Plaintiffs Linda Greene and Frank Auriemma repeat and reallege each of the

foregoing paragraphs as if set out fully herein.

       37.     Defendants Jason C. Knell, Christy S. Knell and the Knell Living Trust owed a

duty to Plaintiff Linda Greene on June 10, 2019 to design, build and maintain the front porch,

steps and railings to the vacation property located at 229 Long Beach Avenue in York, Maine in

a safe and reasonable fashion.

       38.     As a direct and proximate result of the negligence of Jason C. Knell, Christy S.

Knell and the Knell Living Trust, Plaintiff Linda Greene suffered injuries, damages and losses.

       WHEREFORE, Plaintiff Linda Greene seeks compensatory damages and such other and

further relief as the Court deems just and equitable.

                                       COUNT II
                         NEGLIGENCE AGAINST DEFENDANT VACASA

       39.     Plaintiffs Linda Greene and Frank Auriemma repeat and reallege each of the

foregoing paragraphs as if set out fully herein.

       40.     At all time relevant herein, Defendant VACASA had been hired by Defendants

Jason C. Knell, Christy S. Knell and the Knell Living Trust to manage the subject vacation rental

property located at 229 Long Beach Avenue in York, Maine.

       41.     On information and belief, the obligations of the Defendant VACASA as property

manager are set forth in a written contract between the Defendants.

       42.     On information and belief, Defendant VACASA occupied, operated and

controlled the rental property located at 229 Long Beach Avenue in York, Maine for the benefit

of Defendants Jason C. Knell, Christy S. Knell and the Knell Living Trust.

                                                   6
                                                                                          17806661.1
 Case 2:21-cv-00234-LEW Document 1 Filed 08/16/21 Page 7 of 10                        PageID #: 7




        43.     On information and belief, Defendant VACASA had a contractual obligation to

maintain the subject vacation rental home, inspect the subject vacation rental home and to ensure

that the property was safe for the use and occupancy of persons renting the property, such as the

Plaintiffs in this case.

        44.     Defendant VACASA had a duty to maintain the subject vacation rental home in a

safe manner and to eliminate any and all dangerous conditions present in the property.

        45.     Defendant VACASA breached its duty by failing to maintain the property in a

safe condition, free from dangerous defects that could cause injuries to person occupying the

property as a direct and proximate result of the negligence of Defendant VACASA, Plaintiff

Linda Greene suffered injuries, damages and losses.

        WHEREFORE Plaintiff Linda Greene seeks compensatory damages and such other relief

as the Court deems just and equitable.

                                        COUNT III
                                  RES IPSA LOCQUITOR
                    PLAINTIFF LINDA GREENE AGAINST ALL DEFENDANTS

        46.     Plaintiffs Linda Greene and Frank Auriemma repeat and reallege each of the

foregoing paragraphs as if set out fully herein.

        47.     At all times relevant to these claims, the subject rental property, including the

front porch and stairs were under the Defendants’ exclusive control, operation and management.

        48.     In the ordinary course of events, the incident, involving the collapse of the railing

on the front porch to the vacation rental home would not have occurred in the absence of

negligence and carelessness.

        49.     Except for the negligence and carelessness of the Defendants in maintaining the

subject vacation rental home, there are no other possible responsible causes for the accident of



                                                   7
                                                                                             17806661.1
 Case 2:21-cv-00234-LEW Document 1 Filed 08/16/21 Page 8 of 10                       PageID #: 8




June 10, 2019, including any conduct on the part of Plaintiff, Linda Greene, or any other third-

person.

          50.   As a direct and proximate result of this event, Plaintiff Linda Greene suffered

injuries, damages and losses.

          WHEREFORE, Plaintiff Linda Greene seeks compensatory damages and such other and

further relief as this Court deems just and equitable.

                                    COUNT IV
                  LOSS OF CONSORTIUM-PLAINTIFF FRANK AURIEMMA
                 AGAINST ALL DEFENDANTS PURSUANT TO 14 M.R.S.A. § 302

          51.   Plaintiffs Linda Greene and Frank Auriemma repeat and reallege each of the

foregoing paragraphs as if set out fully herein.

          52.   On or about June 10, 2019, Defendants owed a duty of care to Plaintiff Linda

Greene to maintain the premises consisting of the vacation rental property reasonably safe and in

compliance with all applicable building codes so as to prevent injury to persons lawfully on the

property.

          53.   As a direct proximate result of Defendants’ breaches of duties owed to Plaintiff

Linda Greene, Plaintiff Linda Greene suffered severe injuries, damages and losses on June 10,

2019.

          54.   Plaintiffs Linda Greene and Frank Auriemma have been married at all times

relevant to this Complaint.

          55.   Plaintiffs Linda Greene’s injuries, damages and losses caused a loss of consortium

to Plaintiff, Frank Auriemma, including but not limited to, loss of companionship, loss of

comfort and loss of services.




                                                   8
                                                                                             17806661.1
 Case 2:21-cv-00234-LEW Document 1 Filed 08/16/21 Page 9 of 10                          PageID #: 9




       WHEREFORE Plaintiff Frank Auriemma seeks compensatory damages and such other

and further relief as the Court deems just and equitable.

                             COUNT V
UNFAIR TRADE PRACTICES ACT VIOLATION AGAINST DEFENDANTS JASON C.
         KNELL, CHRISTY S. KNELL, AND KNELL LIVING TRUST

       56.     Plaintiffs Linda Greene and Frank Auriemma repeat and reallege each of the

foregoing paragraphs as if set out fully herein.

       57.     The subject rental vacation home located at 229 Long Beach Avenue, York,

Maine was a commercial property that was owned, occupied and operated by Defendants, Jason

C. Knell, Christy S. Knell and the Knell Living Trust in order to generate rental income and was

not otherwise utilized as a residence by any of these Defendants.

       58.     Defendants Jason C. Knell, Christy S. Knell and the Knell Living Trust have

violated 5 M.R.S.A § 207 by misrepresenting to Plaintiff Linda Greene, through their agents, that

the subject vacation rental property was in a safe condition and was reasonably free of hazardous

conditions.

       59.     In reliance upon the representations about the safe condition of the subject

vacation rental property and representations that it was well maintained and professionally

managed, Plaintiffs undertook to rent the subject vacation rental home.

       60.     Contrary to the representations that were made, the subject rental property was in

an unsafe and dangerous condition and failed to comply with applicable building codes.

       61.     At least thirty (30) days prior to the filing of this action, Plaintiffs, through their

attorneys, have given Defendants a written demand for relief.

       WHEREFORE, Plaintiffs demand judgment as follows: a) actual damages in the exact

amount of Plaintiff Linda Greene’s medical bills, and out-of-pocket expenses; b) costs and



                                                   9
                                                                                                17806661.1
Case 2:21-cv-00234-LEW Document 1 Filed 08/16/21 Page 10 of 10                            PageID #: 10




disbursements incurred by Plaintiff in connection with the prosecution of this action; c)

Plaintiff’s attorney’s fees and costs of suits and d) such other and further relief as the Court

deems just and proper.

                                         JURY TRIAL REQUEST

       62.     Plaintiffs request a jury trial in this matter in all counts so triable.

                                                Respectfully Submitted,

Dated: August 16, 2021                          /s/ Jeffrey T. Edwards
                                                Jeffrey T. Edwards, Esq.
                                                Attorney for Plaintiffs

                                                PRETI, FLAHERTY
                                                One City Center
                                                P.O. Box 9546
                                                Portland, ME 04112-9546
                                                (207) 791-3000
                                                jedwards@preti.com




                                                  10
                                                                                               17806661.1
